Case: 21-30522     Document: 00516254125         Page: 1     Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-30522                           March 25, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   John Harrison,

                                                           Plaintiff—Appellant,

                                       versus

   Louisiana Department of Corrections; James M.
   LeBlanc, Secretary, Department of Public Safety and Corrections,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:21-CV-273


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John Harrison, Louisiana prisoner # 124940 and proceeding pro se,
   appeals the dismissal without prejudice of his action seeking relief under 42




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30522      Document: 00516254125           Page: 2    Date Filed: 03/25/2022




                                     No. 21-30522


   U.S.C. § 1983. The dismissal was based on Harrison’s failure to follow the
   court’s order to, inter alia, correct deficiencies in his complaint.
          Harrison’s brief on appeal, however, addresses only the merits of his
   claim, rather than the court’s reason for dismissing his action. Accordingly,
   he has abandoned any challenge to the court’s judgment. E.g., Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (noting
   our court “will not raise and discuss legal issues that [appellant] has failed to
   assert”).
          AFFIRMED.




                                           2